DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 7-9, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Shaw (GB 1,072,288) in view of Lopez Masague (US 2014/0197230 A1).
Regarding claim 1, 3V teaches a shipping box comprising: a sheet of corrugated material (0007) defining a plurality of channels parallel to one another, the sheet comprising: a lid, a base; and four side walls 13a-13d, wherein the lid includes first and second inner flaps 3 having lengths and at least one outer flap (27 and the opposing flap above wall 13a; Fig. 1) having a length; wherein the at least one outer flap includes: a projecting portion 29 that projects with respect to the first and second inner flaps in an unfolded position of the sheet, at least one sealing element 33 (0032) arranged on the projecting portion to seal the shipping box, and at least one tear strip 35 (0033) arranged on the projecting portion to open the shipping box.  3V does not teach the outer flap having a length greater than the lengths of the first and second inner flaps or the first and second inner flaps are engageable to each other by themselves.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding the first and second inner flaps being engageable to each other by themselves.   Lopez Masague teaches an analogous shipping box and teaches providing inner flaps 2 that have an engagement mechanism 3 so that the box can be reclosed any number of times after being unsealed (0047-0051), and it would have been obvious to one of ordinary skill in the art to use similar inner flaps for that purpose.
Regarding claim 2, 3V teaches the shipping box comprises two outer flaps (27 and the opposing flap above wall 13a; Fig. 1) that are would be completely or partially overlapped with each other in a formed construction.
Regarding claim 4, 3V teaches (Fig. 1) the at least one sealing element 33 is arranged between the at least one tear strip 35 and a distal end of the at least one outer flap.
Regarding claim 7, 3V teaches the at least one outer flap comprises at least one additional flap (separated from the outer flap by fold lines 5) also provided with the at least one sealing element 33 also arranged on the projecting portion (Fig. 1).
Regarding claim 8, 3V teaches the at least one outer flap comprises two additional flaps (each separated from the outer flap by fold lines 5; Fig. 1).
Regarding claim 9, 3V teaches the additional flaps laterally project with respect to the at least one outer flap (Fig. 1).
Regarding claim 12, 3V teaches the sealing element is self-adhesive glue with a protective paper 31 (0032) or double-sided tape.
Regarding claim 13, 3V teaches the tear strip is a perforated strip or a tape (0033).
Regarding claim 14, 3V illustrates the tear strip comprises a tab on one of the ends thereof (formed by perforations 7; 0020; Fig. 1).
Regarding claim 16, 3V is modified to use the shape of Shaw, and Shaw teaches the shipping box has a rectangular cross section defining a rectangle with larger and smaller sides, and the at least one outer flap is hinged to a smaller side of the rectangle (Fig. 1).

Claims 3, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Shaw (GB 1,072,288) in view of Lopez Masague (US 2014/0197230 A1) as applied to claims 1 and 8 above, and further in view of Mora (US 2016/0137335 A1).
Regarding claim 3, 3V does not teach the shipping box comprises a single outer flap comprising a folding line, such that in the sealed position thereof, the at least one sealing element and the at least one tear strip are placed on one of the side walls.  Mora teaches an analogous reusable shipping container (0002) and teaches using a single outer flap 110 comprising a folding line 126, such that in the sealed position thereof, the at least one sealing 
Regarding claims 5-6 and 10, 3V does not teach a second tear strip or second sealing element.  Mora teaches an analogous reusable shipping container (0002) and teaches providing additional tear strips and sealing elements to enable a user to open and reseal the container multiple times (0037).  It would have been obvious to one of ordinary skill in the art to further modify 3V to use a second tear strip and sealing element for that purpose.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Shaw (GB 1,072,288) in view of Lopez Masague (US 2014/0197230 A1) as applied to claim 8 above, and further in view of Walling (US 2018/0118405 A1). 3V teaches the additional flaps are joined to the at least one outer flap by a grooved fold line 5 (0020), but 3V does not teach the at least one perforated folding line. Walling teaches that it is known to form fold lines in sheet material using perforations as an alternative to score lines to facilitate folding (0103), and it would have been obvious to one of ordinary skill to further modify the structure of 3V to use perforated fold lines for that purpose.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Shaw (GB 1,072,288) in view of Lopez Masague (US 2014/0197230 A1) as applied to claim 8 above, and further in view of Miller (US 2013/0186804 A1).  3V teaches use .  

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Lopez Masague (US 2014/0197230 A1) in view of Mora (US 2016/0137335 A1).
Regarding claim 17, 3V teaches a shipping box comprising: a sheet of corrugated material (0007) defining a plurality of channels parallel to one another, the sheet comprising: a lid 27; a base 11; and four side walls 13a-13d, wherein the lid includes first and second inner flaps 3 having lengths and at least one outer flap (27 and the opposing flap above wall 13a; Fig. 1) having a length greater than the lengths of the first and second inner flaps, wherein the at least one outer flap comprises: a projecting portion (the distal end of 27) that projects with respect to the first and second inner flaps in an unfolded position of the sheet (Fig. 1), at least one sealing element 33 (0032) arranged on the projecting portion to seal the shipping box, at least one tear strip arranged 35 (0033) on the projecting portion to open the shipping box, and two additional flaps 29 laterally projecting with respect to the at least one outer flap, each additional flap including sealing elements 33 to seal the shipping box and a tear strip 35 to open 
Regarding the first and second inner flaps being engageable to each other by themselves.   Lopez Masague teaches an analogous shipping box and teaches providing inner flaps 2 that have an engagement mechanism 3 so that the box can be reclosed any number of times after being unsealed (0047-0051), and it would have been obvious to one of ordinary skill in the art to use similar inner flaps for that purpose.
Regarding additional sealing elements, Mora teaches an analogous reusable shipping container (0002) and teaches duplicated tear strips and sealing elements to enable a user to open and reseal the container multiple times (0037).  It would have been obvious to one of ordinary skill in the art to further modify 3V to use a second tear strip and sealing element across the outer and additional flaps for that purpose.
Regarding claim 18, 3V does not teach the outer flap comprises a second tear strip that does not extend onto the additional flaps. Mora teaches an analogous reusable shipping container (0002) and teaches providing any number of additional tear strips (0024) and sealing elements to enable a user to open and reseal the container multiple times (0037).  It would have been obvious to one of ordinary skill in the art to further modify 3V to include the additional tear strips and sealing elements as taught by Mora (which do not use additional flaps) across the outer flap, as any number of additional tear strip and adhesive element pairs to fill the remaining space of the outer flap, for the purpose of allowing repeated sealing of the container as taught by Mora.
Regarding claim 19, 3V is modified to use duplicated tear strips placed on outer flaps, and as the adhesive is distal the tear strip for the structure to function, the tear strip is placed between sealing elements.

Response to Arguments
All rejections under 35 USC 112 are withdrawn.
Applicant’s arguments, see Remarks, filed 10/12/2021, with respect to the rejections of claims 1-16 under 35 USC 103 have been fully considered.  The examiner applied the rejection of record noting that the relative lengths of the outer and inner flaps is based on the dimensions of length and width of the container, and one of ordinary skill in the art would find it obvious to modify the container to have these dimensions, and the claimed feature would result as the container was modified to have these dimensions.  Applicant submits various arguments about how a change of size would not result in the claimed features and/or how the claimed features are incompatible with a mere change of size of the references.  Upon further consideration, a new grounds of rejection is made further in view of Shaw (GB 1,072,288).  Shaw teaches a container having a closure using a similar panel arrangement that has the relative dimensions as intended in the examiners first rejection.  Shaw not only demonstrates that modifying 3V to use the relative dimensions would result in the claimed features, but Shaw also demonstrates that these dimensions are known and useful and therefore obvious to use.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734